Per Curiam,.

This case should not have been disposed of summarily, but should await plenary trial. An examination of the record clearly demonstrates that there are issues of fact requiring denial of plaintiff’s motion for summary judgment. As we have reached that conclusion, it is unnecessary to pass upon the law issue raised; in any event there must be a trial.
The order appealed from granting plaintiff’s motion for summary judgment and directing judgment in plaintiff’s favor and payment by the city treasurer, should be reversed and plaintiff’s motion denied, with costs to interpleaded defendants-appellants.
Dore, J. P., Breitel, Bastow and Botein, JJ., concur.
Order granting plaintiff’s motion for summary judgment and directing judgment in plaintiff’s favor and payment by the city treasurer, unanimously reversed and plaintiff’s motion denied, with $20 costs and disbursements to the inter-pleaded defendants-appellants.